T.C. Summary Opinion 2008-160



                      UNITED STATES TAX COURT



                 RENITA ROSE BEST, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 6192-07S.              Filed December 23, 2008.



     Renita Rose Best, pro se.

     Michael A. Pesavento, for respondent.



     SWIFT, Judge:   This case was heard pursuant to the

provisions of section 7463 of the Internal Revenue Code in effect

when the petition was filed.     Pursuant to section 7463(b), the

decision to be entered is not reviewable by any other court, and

this opinion shall not be treated as precedent for any other

case.
                                  -2-

     Respondent determined a $2,246 deficiency in petitioner’s

Federal income tax for 2004.   The only issue for decision is

whether petitioner is liable for a 10-percent $1,971 additional

tax under section 72(t)(1) on an early withdrawal of $19,706 from

her individual retirement account (IRA).

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the year in issue.


                                 Background

     Some of the facts have been stipulated and are so found.

     During 2004 when petitioner was 53 years old, petitioner

received a $19,706 early distribution from her IRA account at

Wells Fargo Investments L.L.C.    Petitioner requested the early

distribution because she had lost her job with a publishing

company and incurred large medical expenses.    Eventually,

petitioner lost her home, and she now lives on disability.

     On her 2004 Federal income tax return petitioner included

the full $19,706 IRA distribution in income, but petitioner did

not report on her return and did not pay the 10-percent

additional tax generally due under section 72(t)(1) on early

distributions from qualified retirement plans, including IRA

accounts.   See secs. 401(a), (k)(1), 408(a), 4974(c)(1), (4);

Dwyer v. Commissioner, 106 T.C. 337, 340 (1996).
                                  -3-

                             Discussion

       Petitioner acknowledges that she does not qualify for any of

the specific exceptions to application of the 10-percent

additional tax under section 72(t)(2)(A)(i), (iii), and (iv),

(F).    Petitioner asks us, however, to read into section 72(t) a

financial hardship exception to the 10-percent additional tax and

apply such an exception to her.

       We previously have rejected taxpayer requests to read into

section 72(t) an exception to the 10-percent additional tax on

early IRA distributions based on financial hardship.       Arnold v.

Commissioner, 111 T.C. 250, 255 (1998); Milner v. Commissioner,

T.C. Memo. 2004-111; Gallagher v. Commissioner, T.C. Memo. 2001-

34.

       We conclude that petitioner is liable for the $1,971 10-

percent additional tax on her early $19,706 IRA distribution.


                                        Decision will be entered

                                for respondent.